DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leandro Arechederra on December 28, 2021.
The application has been amended as follows: 
For claim 26, within line 1 replace the claim number “25” with “22”.
For claim 27, within line 1 replace the claim number “25” with “22”.

The following is an examiner’s statement of reasons for allowance: The prior art of Peters (US 10858934 B2) was the closest prior art to teach a well boring system having communication devices which can use different type of communication interfaces related to optical, acoustic and/or electromagnetic but the prior art lacks the usage of more than one communication interface having a combination of optical, acoustic and electromagnetic communication interface. The prior art of Nguyen (US 20170335681 A1) teaches the usage of more than one communication interface and determining efficacy in the communication but lacks having a combination of optical, acoustic and electromagnetic communication interface and detecting a power state of device attributes. The prior art of Fanini (US 20160084076 A1) teaches the usage of different communication protocols but lack the combination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689